Citation Nr: 9932805	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-03 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation greater than 30 percent for 
osteochondritis dissecans with loose bodies in the right 
elbow.

2. Entitlement to an evaluation greater than 20 percent for 
osteochondritis dissecans with loose bodies in the left 
elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active duty in the Air Force from January 
1977 to December 1980.  

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO).  
The veteran perfected an appeal of the September 1996 
decision.

The Board notes that in a July 1998 rating action, the 
disability evaluation of the veteran's bilateral elbow 
disorder was increased from a 0 percent rating to a 10 
percent rating.  

The Board also notes that in an April 1999 rating action, the 
disability evaluation of the veteran's bilateral elbow 
disorder was increased from a 10 percent rating to a 30 
percent rating for his right elbow and from a 10 percent 
rating to a 20 percent rating for his left elbow.  In an 
August 1999 report of contact, the veteran expressed a desire 
to withdraw his appeal but never did so in writing.  See 38 
C.F.R. § 20.204 (1999).  The current award is less than the 
maximum evaluation available and consequently the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).


FINDINGS OF FACT

1. The veteran's osteochondritis dissecans, right elbow, 
major upper extremity is productive of extension to 30 
degrees and flexion 125 degrees.  Considering pain on use 
and flare-ups, the equivalent degree of function loss 
results in extension to 55 degrees and flexion 100 
degrees.  

2. The veteran's osteochondritis dissecans, left elbow, major 
upper extremity is productive of extension to 20 degrees 
and flexion 125 degrees.  Considering pain on use and 
flare-ups, the equivalent degree of function loss results 
in extension to 47 degrees and flexion 97 degrees.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
osteochondritis dissecans of the right elbow has not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5206, 5207, 
and 5213 (1999).

2. The criteria for an evaluation in excess of 20 percent for 
osteochondritis dissecans of the left elbow has not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5206, 5207, 
and 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate that in August 
1978 the veteran had complaints of pain and swelling in the 
left elbow for two months.  In August 1978 an arthrotomy of 
the left elbow was performed and loose body found within the 
joint was removed.  In September 1979 the veteran complained 
of pain in his right elbow.  Upon examination loose intra-
articular bone chips were found and five days later they were 
surgically removed.  

An October 1979 medical report shows a diagnosis of bilateral 
osteochondritis dissecans of capitellum with loose bodies 
both elbows, without history of trauma. 

Based on the foregoing evidence, service connection was 
established in a May 1981 rating action for a bilateral elbow 
disorder.  This disability was assigned a 0 percent 
evaluation.  

In October 1995, the veteran claimed entitlement to increased 
compensation for his bilateral elbow disorder.  

In August 1996 the RO received outpatient treatment records 
dated June 1996 to July 1996 from a VA Medical Center (VAMC).  
The records indicate a range of motion of 10 to 140 degrees 
for the right elbow and 5 to 140 degrees for the left elbow, 
with the medial heads within normal limits.  They also show 
evidence of degenerative joint disease of both elbows with 
motion and function intact.  

Based on this evidence, in a September 1996 rating action, 
the RO continued the disability evaluation of the veteran's 
bilateral elbow disorder at 0 percent disabling.  

In November 1996, the veteran submitted a notice of 
disagreement where he stated that he has swelling in his 
elbows and that most of the time his elbows are in severe 
pain.  In February 1997, he submitted another letter where he 
again discussed the constant elbow pain he is suffering.  He 
stated that he has to take painkillers daily and wrap his 
elbows in order to endure his daily pain.  According to him, 
he suffers excessive pain about five days a week. 

An April 1998 VA examination was conducted and the veteran 
complained of progressive difficulties with diminished range 
of motion and pain with forced extension.  It was reported 
that he was right handed.  The veteran stated that he is 
unable to do certain activities, such as carry heavy objects 
with a straight arm and he also has some diminished range of 
motion.  According to him, he is not receiving any ongoing 
treatment for his bilateral elbow disorder.

On examination, he lacked 40 degrees of complete extension of 
the left elbow.  There was flexion to 130 degrees and 
supination of 0 degrees to 80 degrees and pronation of 0 
degrees to 90 degrees.  The right elbow lacked 35 degrees of 
extension and flexion was to 125 degrees.  Supination was 0 
degrees to 80 degrees and pronation was 0 degrees to 90 
degrees.  The diagnosis was postoperative status debridement 
for osteochondritis dissecans with diminished range of 
motion. 

Based on this evidence, in a July 1998 rating action, the RO 
increased the disability evaluation of the veteran's 
bilateral elbow disorder from 0 percent to 10 percent 
disabling for each elbow.  

In a March 1999 VA examination the veteran complained of 
flare-ups that occur about every two weeks and last up to a 
month at a time.  According to him the pain can be so 
substantial to the point that he cannot sleep.  He also 
stated that sometimes he has difficulty using his arms for 
any type of repetitive activities.  

On examination of the right elbow the veteran had a range of 
motion of 30 degrees of extension to 125 degrees of flexion 
and on the left 20 degrees of extension to 125 degrees of 
flexion.  He supinated 70 degrees right and 70 degrees left 
and he pronated 80 degrees right and 80 degrees left.  There 
was crepitus with range of motion and effusion in the right 
elbow.  There was also pain with motion and he had pain at 
the radiocapitellar joint primarily with firm palpitation.  
X-rays showed degenerative changes in the right elbow most 
marked at radiocapitellar and ulnohumeral joint.  On the left 
there were degenerative changes present most marked at the 
radiocapitellar joint and there was a loose body present 
about the radial neck on the left.  

Based upon the above clinical findings, the VA physician 
concluded that the veteran's pain could significantly limit 
the functional ability of each joint during flare-ups when it 
has been repetitively used over a period of time.  The 
veteran probably lost an additional 50 percent of motion when 
he had a flare-up.  On the day of the exam, he had an arc of 
motion of about 95 degrees on the right and 110 degrees on 
the left and he might have an arc of motion at about 45 to 50 
degrees during a severe flare-up.  The VA physician also 
noted that the loss of motion with arthritic change in an 
elbow does lead to weakened movement and with the loss of 
motion, there is atrophy of the muscle groups. 

II. Criteria

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.

III. Analysis

A recent VA examination shows that the veteran has a range of 
motion of 30 degrees extension to 125 degrees flexion on the 
right.  He supinates 70 degrees right and pronates 80 degrees 
right.  He loses 50 percent of motion when he has a flare-up, 
has degenerative changes in his right elbow, and on the date 
of his recent examination he had an arc of motion of about 95 
degrees.  He has a range of motion of 20 degrees extension to 
125 degrees flexion on the left.  He supinates 70 degrees 
left and pronates 80 degrees left.  He loses approximately 50 
percent of motion when he has a flare-up, has degenerative 
changes in his left elbow, and on the date of his recent 
examination he had an arc of motion of about 110 degrees.  

The record on appeal indicates that the veteran's right upper 
extremity is his major one.  The veteran's elbow condition 
has been evaluated under the Diagnostic Code 5206.  38 C.F.R. 
§ 4.71a (1999).  Under this provision, a 30 percent 
evaluation is warranted for limitation of flexion of the 
major forearm to 70 degrees.  Flexion limited to 55 degrees 
warrants a 40 percent evaluation.  Under this provision, a 20 
percent evaluation is warranted for limitation of flexion of 
the minor forearm to 90 degrees.  Flexion limited to 55 
degrees warrants a 30 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5206 (1999).  

A 30 percent evaluation is warranted for limitation of 
extension of the major forearm to 90 degrees.  Extension 
limited to 100 degrees warrants a 40 percent evaluation.  A 
20 percent evaluation is warranted for limitation of 
extension of the minor forearm to 75 degrees.  Extension 
limited to 100 degrees warrants a 30 percent evaluation.  A 
40 percent evaluation for the major upper extremity and a 30 
percent rating for the minor upper extremity is warranted for 
bone fusion, with the hand fixed in supination or pronation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5207, 5213 (1999).  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Forearm flexion has been noted as 125 degrees on recent 
examinations.  Right forearm extension is limited to 30 
degrees and left forearm extension is limited to 20 degrees.  
Even considering the 50% loss of arc motion due to pain on 
flare-ups and with pain on use, as noted on the most recent 
VA physical examination, the degree of function loss does not 
nearly approximate the criteria for a higher rating for 
either upper extremity.  Without other guidance from the 
examiner, it is assumed that the loss of motion would be 
equal for flexion and extension.  This would approximate to 
55 degrees loss of extension and 100 degrees of flexion in 
the major upper extremity and 47 degrees loss of extension 
and 97 degrees of flexion for the minor upper extremity.  
There is no basis for a higher rating with the exhibited 
remaining function in the upper extremities.  Furthermore, 
the hand is not fused, fixed in a degree of pronation or 
supination.  

Additional pertinent diagnostic codes have been considered. 
However, in the absence of evidence of ankylosis of the elbow 
(Diagnostic Code 5205) or other impairment of the elbow, ulna 
or radius, (Diagnostic Codes 5209, 5210, 5211, 5212), there 
is no basis for assignment of an evaluation in excess of 
those currently assigned under any other code provision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 
5212 (1999).

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  The veteran's 
complaints do, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement and excess 
fatigability, and this has been taken into account in the 
currently assigned ratings.  It has been well-documented that 
pain has been duly considered by the RO in its rating of the 
veteran's disability.  This is particularly apparent 
considering that the veteran's range of motion, even 
considering the function loss due to flare-ups and pain on 
use, remains much greater than the limitation that must be 
exhibited for higher evaluations.

In sum, the aforementioned evidence does not show the degree 
limitation of motion or other findings necessary for an 
increased evaluation based on any Diagnostic Code.

In denying the veteran's claims, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An evaluation greater than 30 percent for osteochondritis 
dissecans with loose bodies in the right elbow is denied.

An evaluation greater than 20 percent for osteochondritis 
dissecans with loose bodies in the left elbow is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

